Per Curiam.
We are of the opinion that the section of the Appellate Court opinion dealing with the county plan and the difficulties involved is essentially correct. The plans submitted by the County Committee for -the Reorganization of School Corporations contemplated the dissolution of an existing corporation covering several townships, the creation of two new school corporations, and numerous instances where assets and liabilities were to be apportioned among the two new school corporations to be created. Under this particular plan, we agree with the opinion of the Appellate Court that it was legally impossible for one of the two proposed school corporations to come into existence without the other — particularly where it appears that there is no reasonable chance that the other corporation can come into existence. For this reason, we hereby deny transfer of this cause from the Appellate Court.
We do not, however, by the denial of transfer approve other language and reasoning used in the opinion of the Appellate Court.
Note. — Reported in 220 N. E. 2d 274.